DETAILED ACTION
This office action is responsive to the Request for Continued Examination and amendment filed June 29, 2022. By that amendment, claims 25-29 were newly presented. Claims 5-29 stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2022, has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 teaches a “plurality of extractor sections” at section a), including a “clamping section”. The claim then refers to “the clamping body section” at section c)i).  Examiner believes these to be the same structure and has examined the claim as such. It is unclear as claimed if these are the same section or not based on differing names being used. Clarification is required. 
Claim 25 teaches “the body” at section c)ii). This limitation lacks antecedent basis in the claim. Correction is required. 
Claim 25 teaches a threaded hole “for a threaded member” at section c); then goes on at c)ii) to further discuss the threaded member positioning. Examiner understands this to be a positive recitation of the threaded member. While not necessarily indefinite, examiner wishes to ensure that this was the interpretation intended. 
Claim 25 teaches a pivot hole at section c) and a pivot hole at section d). As presently claimed, it is unclear if this is intended to be the same, or a different pivot hole. Examiner believes these to be distinct pivot holes as clarified at section f), but is presently unclear as presently claimed, since two elements appear to have the same name, and are referred to by a second name at a later instance. Examiner suggests the same terminology for the two pivot holes be utilized in sections c), d) and f) to obviate this rejection. Clarification is required. 
Claim 25 refers to “the bottom surface” at section e). This limitation lacks antecedent basis in the claims. Clarification is required. 
Claim 29 teaches a bottom surface of the femoral component, and claim 25 taught a bottom surface of the trunnion. It is unclear if these are the same surface, or different surfaces. Clarification is required. 
Claim 29 teaches the “extension bar extends axially”. It is unclear what axis this is referring to. Clarification is required. 
Allowable Subject Matter
Claims 5-24 stand allowed.
Claims 25-29 are not presently rejected by prior art rejections. The claims appear to be allowable upon overcoming the outstanding rejections under 35 USC 112(b), though further search and consideration will be required at such time as the amended claims are presented in case of modified scope. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799